Citation Nr: 1129069	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-36 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral vascular disease.

2.  Entitlement to service connection for a cardiovascular disease.

3.  Entitlement to service connection for a mental disorder, including dementia of the vascular and Alzheimer's type, with depressed mood.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico in October 2008.  

In a written statement by the Veteran, received at the RO in April 2009, he raises a claim for special monthly pension, which has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and such claim is referred to the RO for appropriate action.  

The reopened claim of entitlement to service connection for peripheral vascular disease and the issues of service connection for cardiovascular disease, a mental disorder, including dementia of the vascular and Alzheimer's type, with depressed mood, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The last final denial of the claim for service connection for residuals of frostbite, bad blood circulation of the lower extremities was in an August 2006 rating decision.  The Veteran was notified of that decision, but did not appeal and it became final.

2.  The evidence received since the August 2006 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim of service connection for peripheral vascular disease.  


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied service connection for residuals of frostbite, bad blood circulation of the lower extremities is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the August 2006 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The Veteran is seeking to reopen a previously denied service connection claim for residuals of frostbite, bad blood circulation of the lower extremities.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  New and Material Evidence

The RO denied entitlement to service connection for residuals of frostbite, bad blood circulation of the lower extremities by rating decision dated in August 2006.  The basis of the denial was that the separation examination failed to show findings or a diagnosis of any venous insufficiency or frostbite conditions.  The Veteran was advised of the RO's determination and his appellate rights by letter dated in August 2006 and he did not appeal.  That decision became final one year following the issuance of the August 2006 notice letter.  38 U.S.C.A. § 7105.  Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  
In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The evidence of record at the time of the last final denial in July 2002 consisted of the separation examination of the Veteran's service medical records dated in May 1955, VA compensation examination dated in May 1977, a medical certificate from the Veteran's private physician Dr. ASO dated in March 2005, statement from the Veteran dated in March 2005, and lay statements from the Veteran's daughter and his sister dated in 2006.  The RO, in its August 2006 rating decision, references VA treatment records from the San Juan VA Medical Center (VAMC) dated from March 1999 to August 2006, however these records are not contained in the claims folder.  Other than separation physical examination no other service medical records were available for review by the RO.  Efforts to obtain service medical records from all potential sources were unsuccessful.  The National Personnel Records Center (NPRC) reported that the records may have been destroyed in a fire at the NPRC in 1973.  

In February 2008 the Veteran filed a claim for service connection for residuals of frostbite of his lower extremities, essentially requesting that his service connection claim for that disorder be reopened.  The evidence added to the record since the August 2006 rating decision includes VA outpatient treatment records dated from June to November 1999 and from December 2008 to August 2009.  Included in those treatment records is a June 2009 VA outpatient psychiatric note, which provides an Axis 3 diagnostic impression of venous insufficiency.  Also added to the records since the August 2006 final denial were private outpatient treatment records from Dr. ASO, a statement from the Veteran's wife and statements from the Veteran.  In a March 2005 written statement, the Veteran stated "During the time served, there were climatological changes such as limbs freezing, where the waters of the streams froze.  This caused me to slip on my back with a 30 mm machine gun.  I got bruises and severe back pain.  I was hospitalized for several weeks."

On review, the Board finds that the evidence added to the record since the August 2006 RO rating decision is new, in that it was not of record at the time of the August 2006 rating decision.  The Veteran's statement regarding the freezing of his limbs and being hospitalized in connection with that  and additional diagnoses of venous insufficiency and deep vein thrombosis are new and also material in that they tend to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  The Board presumes that this evidence is credible.  See Justus, 3 Vet. App. 510.  Accordingly, the Veteran's claim of entitlement to service connection for peripheral vascular disease with chronic venous insufficiency, edema and active skin ulcers (previously claimed as residuals of frostbite, bad blood circulation of the lower extremities) is reopened.  38 C.F.R. § 3.156(a).  Having determined that the Veteran's claim has been reopened, the Board finds that further development is required before promulgating a decision on this matter.  


ORDER

New and material evidence has been received to reopen the claim for service connection for peripheral vascular disease; to this extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for peripheral vascular disease, cardiovascular disease, a mental disorder, including dementia of the vascular and Alzheimer's type, with depressed mood, bilateral hearing loss, and tinnitus.  In his notice of disagreement, with regard to these claims, the Veteran noted that he still receives treatment at the San Juan VAMC and requested the RO to obtain records from 1992 to the present.  In addition, in the August 2006 rating decision, the RO listed as having received as evidence, VA treatment records from the San Juan VAMC dated from March 16, 1999 through August 8, 2006.  These records are not found in the claims folder.  Moreover, in a June 1999 VA emergency department note, it was noted that the Veteran had extensive work-up including carotid studies, MRI/MRA [magnetic resonance imaging/magnetic resonance angiography] and ECHO [echocardiogram], but the results were not available at that time.  Neither have such reports been associated with the claims folder.  On remand, all outstanding VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (providing that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

It has been concluded that the Veteran's service treatment and medical records, with the exception of the March 1955 separation physical examination report, are unavailable and were most likely lost in the 1973 fire at the NPRC.  However in the response to the RO's request for the Veteran's records, NPRC requested that the search be narrowed to a period no more than 90 days.  The Veteran was nonresponsive to the RO's request for the dates he was hospitalized during service.  However, the RO deduced that it was probably the winter in Korea of 1954 at Pusan, G Company 21st Inf. Regiment, 24th Infantry Division, but did not request NPRC to conduct a search for that period.  On remand, such search should be requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain VA treatment records from the Durham and San Juan VAMC and any other treating VA facility, pertaining to the Veteran's claimed disorders dating from 1992 to the present.  Exclude, if possible, those records already associated with the claims folder as specified above.  

2.  Request NPRC to conduct a search of sick/morning reports for G Company 21st Inf. Regimen, 24th Infantry Division in Korea at Pusan during the months of January, February, and March of 1954.  The Veteran claims he was hospitalized for a period of at least two weeks and was treated for frostbite while hospitalized.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


